DUFFY, District Judge.
' Findings 17, 18, 20, 21, 22, 23, 24, 25, and 26 in Part I are not applicable to this case.
*827Findings of Fact (Part II)
27. The defendant, Ewald Schneider, was born in Germany in 1904. He entered the United States on December 26, 1923, proceeding directly to Kenosha, Wisconsin. After employment with the American Brass Company and the Simmons Company, he began working for the Jewel Tea Company in 1929 as a route man. Except for a period of less than a year in 1933 when he was a partner in a small printing establishment, and for a period of several months in 1939 when he was in Germany, defendant has continuously been in the employ of the Jewel Tea Company. As a sideline he also operated a hand printing press in his basement.
28. Defendant was married in 1927 and to this marriage four children were born, all in the United States. His wife is an alien and she and the three surviving children are now in Germany. When last heard from two of defendant’s brothers and his brother-in-law were in the German Army.
29. On June 10, 1932, defendant filed his petition for naturalization in the Circuit Court of Kenosha County. This was six days before the expiration of the seven year statutory time limit. Defendant’s explanation of the delay was his lack of funds to meet the expense of filing the petition. On September 26, 1932, he took his oath of allegiance and Certificate of Naturalization No. 3524579 was issued to him the same day.
30. In the late autumn of 1934 the defendant became a charter member of the Kenosha unit of the Friends of New Germany. He was appointed treasurer of the unit by Fritz Gissibl, who was responsible for the organization of the Kenosha unit.
31. The Kenosha unit was a “stuetz-punkt,” the term being used to designate all Bund units having less than thirty members. The meetings were held on Saturday nights. Some of the wives and children of members usually attended. The business part of the meetings were short, usually not exceeding half an hour, after which the members sat around in the small hall drinking beer or engaging in dancing or other social activities.
32. In 1936 the national organization of the Friends of New Germany changed its name to German-American Bund, and the Kenosha unit accepted this change. The outstretched arm salute was used at their meetings. The Horst Wessel song was sung. Salutations of “Heil Hitler” and “Sieg Heil” were used. The unit leader read some of the Bund commands received from national Bund headquarters.
33. The Kenosha unit had a uniformed group known as the O.D. Their uniform consisted of a cap, white shirt, black trousers, Sam Browne belt, and an arm band with a swastika insignia thereon. These uniforms were similar to those worn by Storm Troopers in Germany. The defendant belonged to the O.D. and on occasions wore the regulation uniform.
34. The defendant had supervision over the distribution of the Bund newspaper, “Weckruf,” in Kenosha, but received no compensation for this activity. In 1937 he employed Walter Meier to deliver the papers, giving him a list of those who were to receive same.
35. Defendant attended Bund meetings in Chicago, Milwaukee, and Hammond, Indiana, but never visited Camp Hinden-berg near Grafton, Wisconsin.
36. The Kenosha unit sponsored a German Day celebration in 1935, 1936, and 1937. Defendant acted as chairman of the 1937 celebration and introduced the speakers. Some other German societies in Keno-sha cooperated in these celebrations.
37. In December, 1938, defendant assisted in arranging a meeting of those who might be interested in returning to Germany as skilled workers. Fritz Heberling of Chicago, who was engaged in securing such recruits, addressed the meeting. He told the audience that Germany needed skilled labor and that a one-way ticket to that country could be purchased for $35. Before the meeting adjourned Heberling told his hearers that any further information could be obtained from the defendant. Two or three weeks later Heberling again came to Kenosha and met a group at the defendant’s home, some of whom signed applications to return to Germany.
38. In January, 1939, the defendant himself applied to return to Germany with his wife and four children, and in May purchased one-way tickets for himself and family. Before leaving he sold his printing press and most of his furniture, retaining only the gas stove and washing machine. Defendant claimed the furniture sold was old and could be replaced cheaper than it would cost to store same. He drew $350 *828from the bank and purchased $150 worth of Rueckwanderer marks, knowing at the time that they could be used only in Germany.
39. Defendant’s father had died in 1937 and one of the objects of defendant’s visit to Germany was to see his mother who had written glowing accounts of employment conditions in that country. When defendant left on this trip he was not certain that he would return to this country. He thought if conditions were as good as represented, he might remain in Germany.
40. After visiting his mother for several weeks, defendant accepted employment. He placed his children in a German school. He was not satisfied, however, with conditions in Germany and returned to the United States on November 15, 1939, leaving his family there. He expected to have his wife and children follow him and made arrangements for a loan from the Jewel Tea Company to pay the expenses of bringing the family back to this country, but he was unable to do so because of war conditions.
41. Commencing some three or four years after the date of his naturalization and prior to his trip to Germany, the defendant from time to time praised Hitler and his activities in Germany. He said the working man was better off in Germany than in this country. He claimed superiority for the German youth under Hitler over our American youth. He stated that a dictatorship form of government was better than a democracy for Germany, and claimed that a Hitler type government would be wonderful for this country. He complained when the Kenosha City Council refused to allow the Bund to use Washington Park for a celebration. When calling on his customers he at times raised his arm in a Nazi salute and greeted them with “Heil Hitler” or “Heil,” but probably did so in a somewhat jocular manner. Defendant called on some 700 coffee customers, and the evidence shows no complaint except from four witnesses who were related, three of them being in the same family.
Comment
Defendant was naturalized in 1932. No evidence of any statements or actions of the defendant which could be subject to criticism prior to that date, nor for several years thereafter, was introduced. It was more than two years after his naturalization that he joined the Friends of New Germany, known later as the Bund. Under the ruling of the United States Supreme Court in Baumgartner v. United States of America, 322 U. S. 665, 64 S.Ct. 1240, 88 L.Ed. 1525, I have no alternative but to order judgment for the defendant.
Conclusions of Law
1. This court has jurisdiction of the parties to this action and to the subject matter thereof.
2. The complaint herein will be dismissed upon the merits.